Citation Nr: 1604147	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  07-28 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and E.A.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for a back disability as new and material evidence had not been submitted.

The Veteran testified before the undersigned at an October 2009 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

In November 2009, the Board granted the petition to reopen the claim of service connection for a back disability and remanded the underlying claim for further development.

The Board denied the claim of service connection for a back disability by way of a June 2014 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In May 2015, the Court set aside the Board's June 2014 decision and remanded the case for readjudication in compliance with directives specified in a May 2015 Joint Motion filed by counsel for the Veteran and VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current back disability related to back problems that he experienced in service, including a back injury which resulted from an exploding land mine in Vietnam.  He claims that he has experienced back symptoms ever since the in-service injury and he has submitted various lay statements in support of this contention, but there is some evidence to the contrary.  For instance, there was no evidence of any back abnormalities during his April 1970 separation examination, he reported that he was not experiencing any recurrent back pain on a December 1969 report of medical history form completed for purposes of separation from service, the first post-service clinical evidence of back problems in the file is not for many years following service, and the Veteran has provided some inconsistent statements concerning the history of his back symptoms.

A VA examination to assess the nature and etiology of the claimed back disability was most recently conducted in June 2010 and the Veteran was diagnosed as having lumbar disc disease with moderate mechanical low back pain.  The orthopedics physician who conducted the examination opined that the Veteran's back disability was not caused by or a result of a land mine explosion in service which ejected the Veteran from a truck.  The examiner reasoned that the Veteran's lumbar disc disease was an expected outcome of aging and was not traumatic in origin.  This opinion was based on the Veteran's history, a review of his medical records, the significant silent interval for low back treatment from the time of his discharge from service, and current orthopedic literature as to the expected aging outcomes in a sixty-two year old individual.

In a January 2011 addendum to the June 2010 VA examination report, the examiner who conducted the examination indicated that all records had been reviewed at the time of the examination, including opinions from private physician C. Anthony which had been submitted by the Veteran.  The examiner explained that these opinions did not take into consideration expected aging outcomes and that Dr. Anthony did not review the Veteran's claims file.  Overall, the private opinions were not weighted to change the June 2010 opinion that the Veteran's lumbar disc disease was an expected aging outcome.

The June 2010 opinion is insufficient because although the examiner reasoned that Dr. Anthony's opinions did not take into consideration expected aging outcomes and were not based upon a review of the claims file, Dr. Anthony specifically indicated that he had reviewed the Veteran's service treatment records and post-service medical records and he explained in his October 2009 opinion that the Veteran's back disability was "not age-related" and was consistent with old injury.  Hence, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current back disability.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported during the October 2009 hearing that he received periodic treatment for his back disability from Dr. Anthony.  The only treatment record from this physician in the file is a May 2009 examination report.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to all relevant treatment records from Dr. Anthony.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records. 

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a back disability, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a back disability from Dr. Anthony (see pages 20-23 of the October 2009 hearing transcript) and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the file.

2.  Obtain and associate with the file all updated VA treatment records, to specifically include:

(a)  all records from the North Florida/South Georgia Veterans Health System dated from February 2010 through the present;
(b)  all records from the VA Medical Center in Orlando, Florida/VA outpatient clinic in Daytona Beach, Florida dated from November 2011 through the present;
(c)  all records from the VA Medical Center in Miami, Florida dated from September 2011 through the present; and
(d)  all records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, refer the claims file to a VA board certified orthopedic spine surgeon, if available, or to another physician who possesses appropriate expertise, to determine the etiology of any current back disability.  If an additional examination is deemed necessary, one should be scheduled.  

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current back disability identified (i.e., any back disability diagnosed since March 2006), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current back disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's back symptoms in service, is related to his reported back injury due to a land mine explosion in service, or is otherwise the result of a disease or injury in service.

The examiner shall specifically acknowledge and comment on the private opinions from Dr. Anthony, shall note the fact that these opinions were reportedly based upon a review of the Veteran's service treatment records and post-service medical records, and shall reconcile the different opinions from Dr. Anthony and the examiners who conducted the August 2006 and June 2010 VA examinations as to whether the Veteran's current back disability is age-related.

In formulating the above opinion, the examiner shall also specifically acknowledge and comment on any back disability diagnosed since March 2006, all instances of treatment for back problems in the Veteran's service treatment records (including the August 1968 and July 1969 records of treatment for back pain), the Veteran's reported back injury in service due to a land mine explosion, the lay statements submitted by the Veteran concerning the land mine explosion in service and the Veteran's complaints of back problems following service, and the Veteran's reports of a continuity of back symptomatology in the years since service. 

The absence of evidence of a back injury due to a land mine explosion in the Veteran's service treatment records and the absence of clinical evidence of treatment for back problems for years after service cannot, standing alone, serve as the basis for a negative opinion.  However, the examiner must also consider the inconsistent information concerning a continuity of back symptomatology in the years since service.

The examiner must provide reasons for each opinion given.
4.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




